F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                       September 29, 2005
                            FOR THE TENTH CIRCUIT
                                                                          Clerk of Court

    KATHY V. WILLIAMS,

                Plaintiff-Appellant,
                                                         No. 04-3358
          v.                                     (D.C. No. 02-CV-2568-KHV)
                                                           (D. Kan.)
    JOHN E. POTTER, Postmaster
    General, United States Postal Service,

                Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before O’BRIEN , HOLLOWAY , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Kathy V. Williams appeals from a grant of summary judgment in favor of

the Postmaster General of the United States Postal Service (USPS), her employer.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Williams alleges that the USPS discriminated against her on the bases of race,

sex, religion, and disability and retaliated against her for protected activity, in

violation of Title VII of the Civil Rights Act of 1964 and the Vocational

Rehabilitation Act of 1973. For the reasons stated below, we affirm.

I. BACKGROUND

      Williams, an African-American woman, has been an employee of the USPS

since 1987. In the present lawsuit, she claims discrimination by rejection for the

Associate Supervisor Program, lack of consideration for promotions to Supervisor

of Customer Services in two locations, denial of her bids on the positions of Clerk

Stenographer and Air Records Processor, and unfair imposition of mandatory

leave until her physician eased her work restrictions. She also makes general

allegations of discriminatory and retaliatory activity resulting in harassment and

unfounded disciplinary action.

      On the Postmaster’s first motion for summary judgment, the district court

dismissed all but Williams’ race and sex claims. During a motions hearing, the

court invited the Postmaster to file a second motion on the remaining claims. It

then denied Williams’ motion to reconsider the initial entry of summary judgment,

granted the Postmaster’s second motion for summary judgment, and entered

judgment on the entire case. This appeal followed.




                                          -2-
II. DISCUSSION

       Because Williams is representing herself in this appeal, we must construe

her brief liberally.    See Cannon v. Mullin , 383 F.3d 1152, 1160 (10th Cir. 2004),

cert. denied , 125 S. Ct. 1664 (2005). Her first argument seems to be that she was

denied due process of law by operation of the district court’s administrative

procedural rule generally prohibiting     pro se litigants from filing their submissions

electronically. D. Kan. Admin. P. for Filing, Signing, & Verifying Pleadings &

Papers by Elec. Means in Civ. Cases, § I(A)(2). Parties proceeding        pro se are

directed to file paper originals, which the clerk’s office scans into the Electronic

Filing System and maintains in a paper file.      Id. at § III(B).

       Williams alleges that certain exhibits attached to her response to the

Postmaster’s motion for summary judgment and to her motion for reconsideration

were missing from the Electronic Filing System. Pyramiding on this allegation,

she speculates that the district court failed to consider these documents. The

docket, however, reflects that the documents submitted by Williams were filed

and made electronically accessible, except exhibits accompanying her motion for

reconsideration. These documents were filed as part of the district court record,

in accord with the administrative rule allowing the conventional filing of exhibits

“that are not available in electronic form or that are too lengthy to electronically

image, i.e., ‘scan.’”    Id. at § IV(C). It is apparent that the district court had


                                            -3-
ready access to all of Williams’ filings.   1
                                                 There is no factual basis for a due-

process contention. As a result, the district court did not err in denying Williams’

motion for postjudgment relief.

       Williams also mounts an attack on the content of the district court’s

summary-judgment orders. We review          de novo a district court’s grant of

summary judgment.       Simms v. Okla. ex rel. Dep’t of Mental Health & Substance

Abuse Servs ., 165 F.3d 1321, 1326 (10th Cir. 1999). Summary judgment is

appropriate if there are no genuine issues of material fact and the movant is

entitled to judgment as a matter of law.        Id. “A disputed fact is ‘material’ if it

might affect the outcome of the suit under the governing law, and the dispute is

‘genuine’ if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”      Allen v. Muskogee, Okla. , 119 F.3d 837, 839 (10th Cir.

1997). Unsupported conclusory allegations, however, do not create an issue of

fact. See Salehpoor v. Shahinpoor      , 358 F.3d 782, 789 (10th Cir.),    cert. denied ,

125 S.Ct. 47 (2004).




1
       We note that the appellate paper record includes all exhibits filed by
Williams. See 10th Cir. R. 30.3 (exempting a    pro se appellant from appendix
requirements and permitting a pro se appellant to proceed on the record on
appeal).

                                                -4-
      To survive summary judgment on her Title VII claims, Williams relies on

the burden-shifting framework established by the Supreme Court in    McDonnell

Douglas Corp. v. Green , 411 U.S. 792 (1973). As we have explained:

      McDonnell Douglas first requires the aggrieved employee to
      establish a prima facie case of prohibited employment action. . . . If
      the employee makes a prima facie showing, the burden shifts to the
      defendant employer to state a legitimate, nondiscriminatory reason
      for its adverse employment action. If the employer meets this
      burden, then summary judgment is warranted unless the employee
      can show there is a genuine issue of material fact as to whether the
      proffered reasons are pretextual.

Plotke v. White , 405 F.3d 1092, 1099 (10th Cir. 2005) (citations and quotations

omitted). Using the McDonnell Douglas analysis, the district court carefully

sorted through Williams’ discrimination claims. It determined that Williams

failed to demonstrate her prima facie case for most of these claims and, in

instances which she did, she did not establish pretext. In making its ruling, the

court informed Williams that her unsupported accusations of perjury and

misrepresentation were an insufficient showing of pretext. We agree with the

district court and affirm the entry of summary judgment on Williams’ Title VII

claims.

      Williams’ claim under the Rehabilitation Act is based on the Postmaster’s

failure to provide light-duty work to accommodate her lifting restriction from

September 1998 through January 1999. To determine whether an individual is

disabled under the Act, a court examines the nature and severity of the

                                          -5-
impairment, along with the expected duration of the impairment and the

permanent or expected long-term impact of the impairment.      Doebele v.

Sprint/United Mgmt. Co.,    342 F.3d 1117, 1130 (10th Cir. 2003) (discussing the

Americans with Disabilities Act, which defines “disability” in the same way as

the Rehabilitation Act,   see Nielsen v. Moroni Feed Co ., 162 F.3d 604, 608 n.7

(10th Cir. 1998)).

       Williams argues that the district court erred in concluding that she did not

have a disability as defined by the Rehabilitation Act and that the Postmaster

considered her as having a permanent disability. To the contrary, the district

court correctly determined that Williams’ four-month restriction was of

insufficient duration to qualify as a disability under the Act. Furthermore, the

record demonstrates that the Postmaster did not consider Williams to be

permanently disabled. Accordingly, Williams failed to establish a prima facie

case under the Act, and summary judgment in the Postmaster’s favor was the

appropriate disposition of her claim.

III. CONCLUSION

       The judgment of the district court is AFFIRMED for substantially the

reasons stated in the district court’s orders of May 5, 2004 and August 19, 2004.

As for Williams’ “Motion[] to Compel Delivery, Extend Appellant’s Time for




                                          -6-
Filing, for Appellee Sanction and Finding in Favor of Appellant,” her motion

already has been granted to the extent it asks for leave to file a reply brief. The

remainder of the motion is denied as moot. The mandate shall issue forthwith.


                                                     Entered for the Court



                                                     Terrence L. O’Brien
                                                     Circuit Judge




                                          -7-